           Case 1:21-mc-00018-LGS Document 3 Filed 03/08/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
     Plaintiff,

                       v.                            Case No. 1:21-mc-00018

GENERAL ELECTRIC COMPANY,                            (Originally Civil Action No. 66-3118)
     Defendant.




               xxxxxxxxxxxxxxx
                [PROPOSED] ORDER TERMINATING FINAL JUDGMENT


         The Court having received the motion of plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


         ORDERED, ADJUDGED, AND DECREED:
         That said final judgment is hereby terminated.



            March 8, 2021
Dated:
                                                      United States District Court Judge
                                                      Southern District of New York
